  Case 1:11-cr-00519-JHR Document 33 Filed 08/25/21 Page 1 of 5 PageID: 111




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

KHALIL TERRY,                                           Hon. Joseph H. Rodriguez
                                          :
       Petitioner,                                      Criminal No. 11-cr-519
                                          :
       v.                                                      OPINION
                                          :
UNITED STATES OF AMERICA,
                                          :
       Respondent.
                                          :

       This matter comes before the Court upon Motion for Early Termination of

Supervised Release [Dkt. No. 28] and Supplemental Motion for Early Termination of

Supervised Release [Dkt. No. 30] filed by Petitioner, Mr. Khalil Terry. The Court has

reviewed the submissions and considered the motion on the papers in accordance with

Federal Rule of Civil Procedure 78. For the reasons set forth below, Petitioner’s Petition

[Dkt. No. 28] and Motion [Dkt. No. 30] will be denied.

                                      Background

       Petitioner was indicted on August 11, 2011 for a violation of 18 U.S.C. §

922(g) - Felon In Possession Of A Weapon. He entered a plea of guilty in

February 2012 and Judgment was entered on June 12, 2012. Mr. Terry was

sentenced to a 115-month term of imprisonment to be followed by 36 months of

Supervised Release. He began his term of supervised release on October 4, 2019.


       By way of the two pending motions Mr. Terry seeks to terminate

supervision on the grounds that he has had an exemplary record on supervised

released was moved to a low-intensity caseload by the United States Probation

Office. He avers that he has strong support from his family and has made good


                                              1
  Case 1:11-cr-00519-JHR Document 33 Filed 08/25/21 Page 2 of 5 PageID: 112




connections with his neighbors. Mr. Terry, who is age 59, lives with his wife and

provides care for her ailing family members. While he is currently unemployed,

he has been periodically employed at various warehouses and a Jeep dealership.

He also worked as an Uber driver.


       Mr. Terry suffers from a number of medical issues. He attests that he has

no desire to recidivate and is living a stable and law-abiding life.


                                   Standard of Review


       Under 18 U.S.C. § 3583, a district court may terminate a term of

supervised release “at any time after the expiration of one year of supervised

release, pursuant to the provisions of the Federal Rules of Criminal Procedure

relating to the modification of probation, if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e). “[A]fter considering the factors set forth in section 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),” the Court may


       terminate a term of supervised release and discharge the defendant released
       at any time after the expiration of one year of supervised release, pursuant
       to the provisions of the Federal Rules of Criminal Procedure relating to the
       modification of probation, if it is satisfied that such action is warranted by
       the conduct of the defendant released and the interest of justice[.]

18 U.S.C. § 3583(e)(1). The § 3553(a) factors the Court must consider are:


       (1) the nature and circumstances of the offense and the defendant's history
       and characteristics; (2) the need to afford adequate deterrence to criminal
       conduct, protect the public from further crimes of the defendant, and
       provide him with needed educational or vocational training, medical care,
       or other correctional treatment in the most effective manner; (3) the kinds
       of sentence and sentencing range established for the defendant's crimes; (4)
       pertinent policy statements issued by the United States Sentencing

                                               2
  Case 1:11-cr-00519-JHR Document 33 Filed 08/25/21 Page 3 of 5 PageID: 113




       Commission; (5) the need to avoid unwarranted sentence disparities among
       defendants with similar records who have been found guilty of similar
       conduct; and (6) the need to provide restitution to any victims of the
       offense.

United States v. Davies, 746 F. App'x 86, 88 (3d Cir. 2018) (citing 18 U.S.C. §

3553(a)(1), (2)(B)-(D), (4)-(7)); accord United States v. Melvin, 978 F.3d 49, 52

(3d Cir. 2020).


       Recently, the Third Circuit clarified the scope of the district court’s

findings, explaining that extraordinary, compelling, or changed circumstances

are not required to find to justify an early termination of supervised release.

Melvin, 978 F.3d at 52. However, those factors remain relevant to the analysis

“because, if a sentence was ‘sufficient, but not greater than necessary’ when first

pronounced, 18 U.S.C. § 3553(a), we would expect that something will have

changed in the interim that would justify an early end to a term of supervised

release.” Id. The Third Circuit further explained that “ ‘[g]enerally, early

termination of supervised release under § 3583(e)(1)’ will be proper ‘only when

the sentencing judge is satisfied that new or unforeseen circumstances’ warrant

it.” Id. (emphasis in original) (quoting Davies, 746 F. App'x at 89); see also

United States v. Szymanski, No. 12-0247, 2020 WL 6515958, at *2 (W.D. Pa.

Nov. 5, 2020) (“The court explained in Melvin that, although not required, some

changed circumstances will generally be important to warrant early termination

of supervised release [.]”). Finally, “mere compliance with the terms of probation

or supervised release is what is expected of probationers, and without more, is

insufficient to justify early termination.” United States v. Caruso, 241 F.Supp.2d

466, 469 (D.N.J. 2003).

                                              3
  Case 1:11-cr-00519-JHR Document 33 Filed 08/25/21 Page 4 of 5 PageID: 114




                                     Analysis


       The Court has reviewed the § 3553(a) factors and finds that termination of

Mr. Terry’s supervision is not warranted at this time. See id. (A court need not

make specific findings of fact with respect to each factor – a statement that the

court has considered the factors is sufficient.) (citing United States v.

Gammarano, 321 F.3d 311, 315-16 (2d Cir. 2003)).


       Since the filing of Mr. Terry’s motions for early termination, the United

States Probation Office filed a Report on Offender Under Supervised Release and

Order on June 1, 2021. [Dkt. No. 32] The Report details an instance of

noncompliance on May 18, 2021:


       You shall refrain from the illegal possession and use of drugs, including
       prescription medication not prescribed in your name, and the use of
       alcohol, and shall submit to urinalysis or other forms of testing to ensure
       compliance. On May 18, 2021, a urinalysis submitted by Terry
       yielded positive results for marijuana. Laboratory conformation
       results were received on May 27, 2021.

       Although the Probation Office did not recommend formal action, the

violation undermines Mr. Terry’s arguments in favor of early termination. The

stable relationships that Mr. Terry enjoys and his work history are commendable

and fortify his reintegration into society. That process is also bolstered by the

supervision by the Probation Office and the Court finds that early termination is

not warranted given the positive test result for a banned substance. Because Mr.

Terry has not fully complied with the terms governing his supervised release,

which will expire in approximately 13 months, the Court will deny the motions for

early termination.

                                              4
  Case 1:11-cr-00519-JHR Document 33 Filed 08/25/21 Page 5 of 5 PageID: 115




                                      Conclusion

      For the reasons stated above, Petitioner’s Motion for Early Termination of

Supervised Release [Dkt. No. 28] and Supplemental Motion for Early Termination of

Supervised Release [Dkt. No. 30] filed will be denied.

      An appropriate Order shall issue.




                                          __/s/ Joseph H. Rodriguez
Dated: August 25, 2021                    HON. JOSEPH H. RODRIGUEZ
                                          United States District Judge




                                            5
